ADETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ reply to the March 15, 2022 Office Action, filed June 15, 2022, is acknowledged.  Applicants previously canceled claims 1-30.  Applicants amend claims 31-32, 34, 39, and 49-50.  Claims 31-50 are pending in this application, and are under examination.
 Any objection or rejection of record in the previous Office Action, mailed March 15, 2022, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  This action is FINAL.

Information Disclosure Statement
The Information Disclosure Statement filed June 15, 2022 has been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 31-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.    This rejection is maintained.
Step 1 of the analysis asks is the claim a process, machine, manufacture, or composition of matter?  Yes.
Claims 31-50 are directed to a method for nucleic acid sequence data assembly.  The method includes the steps of obtaining a set of  paired-end reads; obtaining a standard paired-end read distance frequency data; obtaining grouped contig sequences; and scaffolding the grouped contig sequences such that read-pair distance frequency data for read pairs that map to separate contigs approximates the standard paired-end read distance frequency data.  Thus the nucleic acid sequence data for the nucleic acid can be assembled.  The contig processing includes a series of steps comprising obtaining three sets of data, and scaffolding.   
Step 2A – Prong 1 – of the analysis asks if the claim recites and abstract idea, law of nature, or natural phenomenon?  Yes.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of obtaining paired-end reads, obtaining standard paired-end read distance frequency data, and obtaining grouped contig sequences, which can include merely receiving sequencing data, processing and ordering the obtained information, and orienting and ordering the contigs in an optimal configuration refer to abstract ideas and mental steps in which one merely performs data analysis or merely thinks about the ordering of nucleic acid sequences.  In addition, the further steps of obtaining read pair data mapping to the contig, obtaining paired end reads, determining statistical measure of distance between data, and mapping the data.  Further, determination of a read-pair distance data, generating curves, and scaffolding the date are also deemed to be abstract ideas and mental steps, as are the use of algorithms and computational analysis, which is not performed by any particular computer.  
 	Indeed, the statistical analysis, identification, determining, selecting, algorithm application, processing, database analysis, and orienting/ordering steps are so general as to be mere data gathering and are deemed to be mental steps/abstract ideas, which have been held to be ineligible under University of Utah Research Foundation v. Ambry Genetics Corp., 774 F.3d 755 (Fed. Cir. 2014).  The judicial exception is the abstract idea of assembling nucleic acid sequence data by providing a sequence of a DNA sample and ordering the sequenced contigs and comparing the data to a standard paired-end read distance frequency data or to provide information in order to scaffold contigs, each of which are mental steps that do not require anything significantly more.
	Step 2B – Prong 2 – of the analysis asks does the claim recite additional elements that integrate the judicial exception into a practical application?  No.
 	The Supreme Court has long distinguished between principles themselves, which are not patent eligible, and the integration of those principles into practical applications, which are patent eligible.  However, absent are any additional elements recited in the claims beyond the judicial exception.  The “integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely upon, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  The claims include the additional steps of digesting sample DNA to generate double stranded breaks, which are allowed to re-ligate, sequencing the re-ligation junctions, cross-linking the DNA to a binding agent, and reassembling naked DNA into reconstituted chromatin.  Further, purifying DNA, providing binding agents to purified DNA, restricting the DNA with restriction enzymes, ligation of DNA, cross-linking DNA, and sequencing DNA are all extremely well-known and widely-used techniques in the molecular biology art.  Thus, the additional claim limitations are not indicative of integration into a practical application.  The active method steps of digesting sample DNA, re-ligating broken DNA strands, crosslinking the DNA, and reassembling isolated naked DNA into reconstituted chromatin, which is crosslinked constitutes well understood, routine, conventional activity already engaged in and well known by the scientific community.  These additional steps are deemed to be conventional and routine elements of obtaining DNA sequences and manipulating the DNA.  The steps are set forth broadly and generically, and when assessed in light of the specification, none of these steps appear to add anything significantly more to the judicial exception (see Green, Jr. et al. (U.S. Patent No. 9,411,930, issued August 9, 2016, and claiming priority to U.S. Provisional Patent Application No. 61/759,941, filed February 1, 2013, and cited in the Information Disclosure Statement filed April 2, 2019)) for a discussion at least about obtaining and crosslinking nucleic acids, as well as labeling nucleic acids, and reconstituting chromatin). 
Thus, no additional steps are recited in the instant claims that would amount to significantly more than the judicial exception.  Without additional limitations, a process that employs only general steps in addition to the judicial exception of the abstract idea of obtaining sequence information, assembling DNA sequences and obtaining, orienting, and ordering contig information is not patent eligible.  Further, patenting abstract ideas cannot be circumvented by attempting to limit the idea to a particular technological environment.  In the instant claims obtaining sequence information and using that information to assemble two DNA segments does not provide anything significantly more to the judicial exception.  These elements are recited at a high level of generality because they merely refer to general methodology.  Simply appending routine and conventional activity previously known to the industry specified at a high level of generality is not considered to add significantly more to the judicial exception.
The comparing, determining, scaffolding, and subjecting the results to statistical analysis method steps are merely mental steps and abstract ideas, which do not add anything significantly more to the judicial exception.  Additional claim limitations, including obtaining standard paired-end read distance frequency data, obtaining grouped contig sequences and scaffolding the grouped contig sequences such that the read pair distance frequency data for read pairs that map to separate contigs approximates the standard paired-end read distance frequency data, obtaining sequence information corresponding to a plurality of contigs, obtaining paired-end read information from a nucleic acid sample represented by the plurality of contigs, and configuring the plurality of contigs such that deviation of a read pair distance parameter from a predicted read pair distance data set is decreased compared to the read pair distance parameter of plurality of contigs in the initial configurations, are all mental steps involving only abstract ideas.  These mental steps do not add anything to the judicial exception, as discussed above, and constitute merely abstract ideas.  Thus, when viewed both individually and as an ordered combination, the claimed elements/steps in addition to the identified judicial exception are found insufficient to supply and inventive concept because the elements/steps are considered convention and specified at a high level of generality. The claim limitations do not transform the abstract idea(s) that they recite into patent eligible subject matter because “the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.”
	Thus, the claims include a multitude of abstract ideas and mental steps, as described above, which also renders the claimed subject matter ineligible.  Because the claims are set forth at a high level of generality, because they recite only routine and conventional steps, and because they are directed to the judicial exception of abstract ideas, and because the claims to not recite anything significantly more than the judicial exception, mental steps, and abstract ideas, they are deemed to be patent ineligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to   www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 9,715,573.  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because while both the instant claims and the claims of the ‘573 patent claim methods for nucleic acid assembly, the ‘573 patent claims the additional step of obtaining grouped contig sequences, as well as claiming a particular percentage of decrease in paired-end read distance frequency.  However, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to obtain the grouped contig sequences so that they could be properly analyzed.  It would also have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to determine a desired level of decrease or increase in paired-end read distance frequency in order to determine if there is any significant deviation from a desired level, and to determine the optimal contig configuration and order in order to assemble the nucleic acid data.

Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,318,706.  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because while both the instant claims and the claims of the ‘706 patent claim methods for nucleic acid assembly, the ‘706 patent claims the additional step of obtaining grouped contig sequences, as well as claiming a particular percentage of decrease in paired-end read distance frequency.  However, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to obtain the grouped contig sequences so that they could be properly analyzed.  It would also have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to determine a desired level of decrease or increase in paired-end read distance frequency in order to determine if there is any significant deviation from a desired level, and to determine the optimal contig configuration and order in order to assemble the nucleic acid data.

Response to Amendments and Arguments
	Regarding the rejection under 35 U.S.C. § 101, Applicants’ arguments have been fully considered, but are not deemed to be persuasive.
	Applicants assert that the claimed subject matter is patent eligible because it is directed to a method that has allegedly been demonstrated to improve existing technology for assembling sequence data.  Applicants refer to the Declaration under 37 C.F.R. § 1.132, which is of record in U.S. Patent No. 8,715,573, and submitted herewith.  Applicants point to improvements in assembling sequence information.
	However, the steps of claim 31 include obtaining a set of paired-end reads, obtaining standard paired-end read distance frequency data, obtaining grouped contig sequences and scaffolding the grouped contig sequences so that read-pair distance frequency data for read pairs that map to separate contigs approximates the standard paired-end read distance frequency data.  By these steps the nucleic acid sequence data is assembled.  Each of these steps, separately and taken as a whole, are merely abstract ideas and mental manipulation of data.
	In addition, if an abstract idea is recited, one must look to the claim to determine if any recited additional elements are routine and conventional or not.  Specificity of the limitations alone does not equate to something “significantly more.”
	And, and as stated previously, a search of the prior art reveals that it is well known, routine and conventional to digest sample DNA and generate double stranded breaks, to re-ligate the breaks, sequence the re-ligation junctions, cross-link the DNA to a binding agent, and reassemble naked DNA into reconstituted chromatin.  In addition, steps of purifying DNA, restricting the DNA with restriction enzymes, ligation of DNA, cross-linking DNA, and sequencing DNA are all extremely well-known and widely-used techniques in the molecular biology art.  The references cited above are evidence that the combination of technological additional elements recited in the claims had been routinely practiced as of the instant priority data.
	Here, when taken as a whole, the claims to not provide any unconventional steps to tie the abstract ideas to a useful application.  As stated above, a search of the prior art technology has revealed that the additional elements, which are method steps of purifying binding, restricting, ligating and sequencing nucleic acids are well understood, routine and conventional.
	In addition, the Declaration under 37 C.F.R. § 1.132 is not deemed to be sufficient to overcome this rejection.  The Declaration  provides data based upon use of the claims of U.S. Patent Application No. 15/045,818 (now U.S. Patent No. 9,715,573), which claims include active method steps, and as a whole are directed to patent eligible subject matter.  Thus the Declaration is not deemed to be commensurate in scope with the instant claims.
	Therefore, the claims, as a whole, do not provide anything significantly more than the judicial exception of the abstract ideas, as set forth above, and the rejection is maintained.

	Regarding the rejections under 35 U.S.C. § 103, Applicants arguments have been fully considered and are deemed to be persuasive.  Therefore, these rejections are withdrawn.

	Regarding the non-statutory double patenting rejections, Applicants note that Terminal Disclaimers will be filed upon indication of patentable subject matter.  Therefore, these rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313) 446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNE GUSSOW can be reached on (571) 272-6047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636

/NANCY J LEITH/
Primary Examiner, Art Unit 1636